Citation Nr: 0000859	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  90-45 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for left ear hearing loss.

Entitlement to service connection for right ear hearing loss.

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from August 1960 to May 
1964.  He then had service with the Reserve and later with 
National Guard units from May 1964 to October 1986.  He has 
been credited with various periods of active duty for 
training, as well as various periods of inactive duty 
training.


This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case in July 1991 for further development of the evidence.  
In September 1993, the Board entered a decision denying 
service connection for multiple joint degenerative arthritis.  
In addition, the Board granted a 40 percent rating for the 
service-connected residuals of a fracture of the left heel.  
The Board remanded the case for further development of the 
issue of a total rating based on individual unemployability 
due to service-connected disability (TDIU).  

In a decision issued in June 1997, the Board determined that 
its September 1993 decision, which denied service connection 
for multiple joint arthritis, was final.  It rejected the 
veteran's argument against finality, an argument which was 
predicated exclusively on the Board's reputed failure to send 
him notification of its decision.  The veteran filed an 
appeal to the United States Court of Appeals for Veterans 
Claims as to that determination.  Additionally, the Board 
remanded the issues of entitlement to service connection for 
bilateral hearing loss and for tinnitus, as well as the issue 
of entitlement to TDIU.  Further, the remand pointed out that 
the veteran had submitted additional evidence since the 
September 1993 final Board decision denying service 
connection for multiple joint arthritis.  The Board directed 
the RO to determine if the appellant had submitted new and 
material evidence.  


While the case was on remand, the RO entered a rating 
decision in August 1999 denying service connection for 
bilateral hearing loss, and granting service connection for 
tinnitus.  A TDIU was denied.  Further, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
degenerative arthritis of multiple joints.  A timely notice 
of disagreement with respect to the determination about new 
and material evidence was not filed; accordingly, that issue 
is not before the Board at this time for appellate 
consideration.

The decision which follows addresses the issues of 
entitlement to service connection for left ear hearing loss 
and right ear hearing loss.  The issue of entitlement to a 
TDIU is addressed in a remand at the end of this decision.


In a September 1999 statement, the appellant's attorney 
advised the Board that he wished to withdraw as the 
appellant's representative.  It appears that the appellant 
currently is not represented in this appeal to the Board.


FINDINGS OF FACT

1.  Left ear hearing loss had its onset during the veteran's 
period of active duty.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for right ear hearing loss is 
plausible.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. §§1131, 5107 (West 1991).

2.  The claim for service connection for right ear hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service department records disclose that the veteran's 
military occupation specialty (MOS) during his period of 
active duty was that of personnel helper.  His MOS was that 
of cavalry scout while performing National Guard service.

An enlistment physical examination was performed on August 
25, 1960.  Whispered voice testing showed that hearing was 
15/15, bilaterally.  An audiological examination was 
performed on August 31, 1960.  Pure tone thresholds in the 
right ear were 15, 0, 0, 10, -5 and 0 decibels (dB), and in 
the left ear were 15, 10, 0, 10, -5, and 10 dB, at 500, 
1,000, 2,000, 3,000, 4,000 and 6,000 Hertz (Hz), 
respectively.  (Pure tone threshold levels have been 
converted from ASA to ISO units).

Audiological testing was performed on an examination in April 
1964 for separation from active duty.  Pure tone thresholds 
in the right ear were 15, 10, 15, 20, 15 and 20 dB, and in 
the left ear were 15, 10, 10, 15, 15 and 25 dB, at 500, 
1,000, 2,000, 4,000 and 6,000 Hz, respectively.  (Pure tone 
threshold levels have again been converted from ASA to ISO 
units.  All subsequent pure tone threshold levels in this 
decision are reported in ISO units).

Audiological testing was conducted in June 1974 for an 
examination for enlistment in the Reserves.  Pure tone 
threshold levels, bilaterally, were in the range from 0 to 26 
dB, at 500, 1,000, 2,000 and 8,000 Hz, respectively.  The 
pure tone threshold level in the right ear was in the range 
from 0 to 26 dB, at 4,000 Hz; the pure tone threshold level 
in the left ear was in the range from 57 to 71 dB, at 4,000 
Hz.  

A general physical examination for the purpose of a service 
department medical board was conducted in March 1985.  Pure 
tone thresholds in the right ear were 25, 30, 20, 30, 35, and 
35 dB, and in the left ear were 25, 25, 30, 75, 75, and 65 
dB, at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz, 
respectively.

A December 1987 report from a private physician reflects that 
the veteran underwent a general physical examination in 
connection with a disability determination by a state agency.  
It was noted that screening audiometry demonstrated a high 
tone hearing loss bilaterally.

A VA audiological examination was performed in October 1994.  
Pure tone threshold levels in the right ear were 25, 20, 20, 
30, 40, 55, and 45, and in the left ear were 25, 30, 20, 40, 
70, 70 and 60 dB, at 250, 500, 1,000, 2,000, 3,000, 4,000, 
and 8,000 Hz, respectively.  Speech audiometry testing showed 
that word recognition was 88 percent correct in the right ear 
and was 84 percent correct in the left ear.  The assessment 
was that the veteran had bilateral high frequency 
sensorineural hearing loss, left ear greater than right ear.  

A hearing was held before an RO hearing officer in June 1995.  
In testimony, the appellant stated that he had developed 
hearing loss because of ongoing exposure to noise while on 
active duty in the Air Force.  He noted that he was an air 
policeman and that each night he patrolled the flight line 
where aircraft were constantly taking off and landing.  He 
related that he later served in the Army National Guard, in a 
combat outfit, where he was again exposed to noise.  He 
stated that his combat unit fired a wide variety of weapons 
during training exercises.  

A hearing was held at the RO in September 1996 before the 
undersigned Member of the Board.  The veteran provided 
essentially the same testimony as at the above-referenced 
hearing in June 1995.  

II.  Legal Analysis

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  As will be explained below, the Board finds that the 
claim for service connection for left ear hearing loss is 
well-grounded; however, the claim for service connection for 
right ear hearing loss is not well-grounded.  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

As to the left ear, a review of the record discloses that the 
veteran had normal hearing acuity at all frequencies tested, 
when he was examined in late August 1960, a few days after 
service entrance.  However, a slight degree of left ear 
hearing loss was present at service separation, in April 
1964, as evidenced by a pure tone threshold of 25 dB.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  A VA audiological 
examination in October 1994 confirmed a loss of hearing 
acuity of sufficient severity to establish the presence of 
hearing loss disability, as specified by the above-cited 
regulation.  Accordingly, the Board determines that a grant 
of service connection for left ear hearing loss is warranted, 
on the basis that the disability had its onset during the 
veteran's period of active duty.  In reaching that 
determination, the Board has mindful of the doctrine of the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991).  

As to the right ear, the Board notes that all three 
requirements set forth in Caluza must be satisfied in order 
for a claim to be deemed well-grounded.  Upon a review of the 
record, the Board finds that the first requirement of Caluza 
is met since there is competent evidence that the appellant 
now has hearing loss disability.  The second Caluza 
requirement is also met since the appellant, as a lay person, 
is competent to testify that he was exposed to noise of 
weapons fire while in service and that he noticed diminished 
hearing acuity.  However, the third Caluza requirement, that 
there be a nexus between inservice disease or injury and 
current disability, is not met.  This is because there is no 
competent evidence, i.e., no medical opinion of record, 
linking current hearing loss disability to appellant's period 
of active duty or to any of his periods of Reserve/National 
Guard duty.


As to the third Caluza requirement, the medical evidence 
demonstrates that the veteran had normal hearing acuity in 
the right ear, at all frequencies tested, on examinations at 
both entrance and separation from his first period of 
military service, covering the time frame from August 1960 to 
April 1964.  Further, the medical evidence shows that the 
appellant had normal right ear hearing acuity, when he was 
examined in June 1974, prior to entering on a period of 
Reserve duty.  Thereafter, he had various periods of active 
duty for training and inactive duty for training, from July 
1974 to October 1986, while serving with the Reserves or the 
National Guard.  However, there were numerous time frames, 
from July 1974 to October 1986, when he was not performing 
military duty.  Hearing loss disability in the right ear was 
first objectively demonstrated in March 1985.  Absent medical 
evidence in the record linking right ear hearing loss to 
military service, it would involve a resort to speculation to 
conclude that current right ear hearing loss disability began 
during the veteran's period of active duty or any of his 
periods of Reserve/National Guard service.  

The veteran's assertion is the only evidence linking right 
ear hearing loss disability to military service.  As a lay 
person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No competent medical 
evidence has been presented showing that right ear hearing 
loss disability is attributable to any of his periods of 
military service.  His lay assertion alone cannot render a 
claim well-grounded in a case that requires proof of medical 
causation.  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim for service connection for 
right ear hearing loss is denied as not well-grounded.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.


REMAND

In view of the grant of service connection for left ear 
hearing loss, the issue of entitlement to TDIU must be 
returned to the RO for further disposition.  The case is 
REMANDED for the following actions:


The Board's grant of service connection 
for left ear hearing loss should be 
implemented and a rating assigned for 
that disorder.  Thereafter, the RO should 
readjudicate the claim for TDIU.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to obtain to ensure due process of law.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals






